Citation Nr: 0827771	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:     Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from October 1971 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  

In March 2007, the Board remanded the issue for further 
evidentiary development.  The case has now been returned to 
the Board for appellate review.  


FINDING OF FACT

The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disability.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.34l, 
4.16 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2006, June 
2007 and October 2007 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  He was also informed of what evidence was 
required to establish entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability, and how disability ratings and 
effective dates are assigned.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the veteran did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated in a February 2008 supplemental statement of 
the case.  Additionally, the claimant was provided the 
opportunity to present pertinent personal testimony at a 
hearing before a Veterans Law Judge at the RO in June 2005.  
In sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication, and the evidence noted above rebuts any 
suggestion that the appellant was prejudiced by VA's timing 
of the notice.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, Social Security 
records, personal hearing testimony, and lay statements. 
 Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2007).  

The veteran's only service-connected disability is post-
traumatic stress disorder with major depression, currently 
rated 70 percent disabling.  The Board observes that while 
initially service connection was limited to post traumatic 
stress disorder alone, in a final June 2005 rating decision 
the grant was expanded to include major depression.  As such, 
he satisfies the percentage rating standards for individual 
unemployability benefits.  

The evidence detailing the basis for a 70 percent evaluation 
was discussed in the Board's March 2007 decision, and as 
noted above, in March 2007 the Board remanded this case 
primarily to secure evidence addressing whether the appellant 
was entitled to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.

In this regard, an October 2007 VA examination found that it 
was doubtful that the veteran would work again, finding that 
his depressive state was responsible for 75 percent of his 
impairment, and by implication post traumatic stress disorder 
was responsible for 25 percent of his impairment.  While post 
traumatic stress disorder was found to be in remission by the 
examiner in October 2007, and while the examiner found that 
the appellant's major depression was not secondary to post 
traumatic stress disorder, the fact is that service 
connection for major depression has already been granted by 
VA in a final rating decision.  Hence, the impact of major 
depression on the appellant's ability to work cannot be 
parsed out as a nonservice connected factor.  Moreover, while 
the examiner pointed to multiple other factors as major 
contributors to the veteran's depression other than post 
traumatic stress disorder, e.g., lack of success in life, 
chronic musculoskeletal pain that required opiate 
maintenance, marital and family stress, and financial 
difficulties; the examiner did not rule out the fact that the 
appellant's lack of success in life, marital and family 
stress, and financial difficulties stem from his severe post 
traumatic stress disorder.  Hence, as the appellant is 
service connected for both post traumatic stress disorder and 
major depression, the Board will resolve reasonable doubt in 
the appellant's favor and grant entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.

The benefit sought on appeal is allowed.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted subject to the laws and regulations governing the 
award of monetary benefits.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


